      Case 2:20-cv-02773-MSG Document 6 Filed 06/16/20 Page 1 of 11



                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA
_____________________________________________________________________

Alfred Jordan Rushie and Megan M.     :
Young,                                :
                                      :
           Plaintiffs                 :
                                      : :20-cv-02773-MSG
                                      :
                                      :
Black and Gerngross, P.C., Claudia P. :
Black, Jenna Elise Rushie, Elizabeth :
Santry, AJ Delforge, The City of      :
Philadelphia and John and Jane        :
Does 1-20                             :
                                      :
           Defendants                 :
______________________________________________________________________

                         MOTION FOR SANCTIONS

     1. Claudia P. Black is my attorney. She administers my inherited

trust account.

     2. I am an attorney licensed to practice in Pennsylvania and New

Jersey with no disciplinary history.

     3. Inexplicably, Black blocked my email account, as has the owner

of her law firm, James J. Black, the owner of Black and Gerngross,

P.C. She advised all of the Defendants, as their attorney, to block me

on email and text, which they did.

     4. I have never sent any inappropriate communications to either

Claudia Black, Jim Black, or the defendants. They have sent me, my

fiancé, her parents, my friends, and others incredibly inappropriate

and false communications. (Exhibit B.) I have tried to be polite and

resolve this out of court pursuant to my rights under Pa.RPC 1.3 and

other rules .
        Case 2:20-cv-02773-MSG Document 6 Filed 06/16/20 Page 2 of 11



      5. As a result of the Black’s unprofessionalism, I have had to

pay   hundred   of   dollars   to   have   James   J.   Black   and   Claudia   Black

personally served with basic paperwork.

      6. I have also had to hire two attorneys, whose communications

were ignored.

      8. My attorneys are John V. Work, Esq. and Robert Maizel, Esq.

      9. The Black’s conduct violates Fr.C.P R. 1, among other rules.

      10. I request sanctions, along with the Pennsylvania Rules of

Professional Conduct.

                                                    Respectfully Submitted,

                                                    Rushie Law PLLC




Date: June 16, 2020                                 A. Jordan Rushie
                                                    JRushie@RushieLaw.com
                                                    Pa. Id. 209066
                                                    2333 E Boston Street
                                                    Philadelphia, PA 19125
                                                    P. 215-268-3978
                                                    F. 215-525-0909
Case 2:20-cv-02773-MSG Document 6 Filed 06/16/20 Page 3 of 11




                   Exhibit A
                 Case 2:20-cv-02773-MSG Document 6 Filed 06/16/20 Page 4 of 11


  From:    REFUSED ajrushie@gmail.com
Subject:   Re: Motion to Disqualify
   Date:   June 11, 2020 at 5:28 PM
     To:   A. Jordan Rushie jrushie@rushielaw.com


       Delivery to the following recipient(s) failed permanently:

                 Claudia Pentony Black <cpblack@blackgern.com>,
                 Jenna Elise <janey.jawn@gmail.com>,
                 Patricia Talone <daughter03@gmail.com>,
                 Xander Rushie <xander@killingsworth.info>,
                 Agnes Nicholas <williamnicholas1@verizon.net>,
                 James Black <jblack@blackgern.com>

       Technical details of permanent failure:
       The requested recipient could not be reached
       You do not have permission to send to this recipient
       SMTP Error 550 5.7.1 Requested action not taken: message refused

       On Thu, Jun 11, 2020 02:28 PM, janey.jawn@gmail.com wrote:


           Sincerely,

           A. Jordan Rushie, Esq.
           Rushie Law PLLC
           Attorney and Counselor at Law
           2333 E. Boston Street
           Philadelphia, PA 19125
           Phone: 215.268.3978
           Fax: 215.525.0909
           www.rushielaw.com
Case 2:20-cv-02773-MSG Document 6 Filed 06/16/20 Page 5 of 11




                   Exhibit B
Case 2:20-cv-02773-MSG Document 6 Filed 06/16/20 Page 6 of 11
Case 2:20-cv-02773-MSG Document 6 Filed 06/16/20 Page 7 of 11
Case 2:20-cv-02773-MSG Document 6 Filed 06/16/20 Page 8 of 11
                 Case 2:20-cv-02773-MSG Document 6 Filed 06/16/20 Page 9 of 11


  From:    A. Jordan Rushie jrushie@rushielaw.com
Subject:   Re: Trust Issues
   Date:   February 11, 2020 at 4:34 PM
     To:   Claudia Pentony Black CPBlack@blackgern.com

       Dear Aunt Claudia:

       Treatment for what? What have I been diagnosed with? And by whom?

       I am unclear as to how you and Jenna were able to make a medical diagnosis. Don't you need a medical license to make a medical
       diagnosis?

       Please keep in mind that I attended Marworth at your request. In doing so, I met with a medical doctor and psychiatrist. I received a
       letter of discharge in accordance with their medical advice.

       That letter has been in your possession.

       I am also unclear as to why you will not turn over my money to a neutral third party law firm. I suggested Mattioni Law but I am open.
       We can use Paul Troy or someone else.

       Otherwise, I think we need to put this in court. I have been polite but you are leaving me with few options.

       Kindly advise how you want to proceed.

       Thank you.

       Sincerely,

       A. Jordan Rushie


           On Feb 11, 2020, at 4:08 PM, Claudia Pentony Black <CPBlack@blackgern.com> wrote:



           Dear Jordan,
           I am not releasing the money to you or anyone else. All monies have been spent
           for your benefit.
           I hope you seek treatment.

           Claudia Pentony Black, Esquire
           Black & Gerngross, P.C.
           Suburban Station Building
           Suite 1575
           1617 John F. Kennedy Boulevard
           Philadelphia, PA 19103
           Phone: (215) 636-1650
           Fax:     (215) 636-0268



           From: A. Jordan Rushie <jrushie@rushielaw.com>
           Sent: Tuesday, February 11, 2020 3:44 PM
           To: Claudia Pentony Black <CPBlack@blackgern.com>
           Subject: Trust Issues
           Dear Aunt Claudia:

           We are selling my Boston Street property and moving into Megan's place. The money is
           getting used to move somewhere else.

           This move is due to the distress and interruption your "intervention" and Marworth had
           on my practice.

           Do you intend to reimburse me for the cost of Marworth and the "intervention"
    Case 2:20-cv-02773-MSG Document 6 Filed 06/16/20 Page 10 of 11


Do you intend to reimburse me for the cost of Marworth and the "intervention"
counselor? I did not authorize these charges.

I asked for a reply by Friday, February 7th, but I did not receive a response.

Are you okay?

The Mattioni law firm is willing to take over my trust account.

Kindly advise.

Thank you.

Sincerely,

A. Jordan Rushie
                 Case 2:20-cv-02773-MSG Document 6 Filed 06/16/20 Page 11 of 11


  From:    Jenna Elise janey.jawn@gmail.com
Subject:   Re: Need help?
   Date:   June 9, 2020 at 10:06 PM
     To:   A. Jordan Rushie jrushie@rushielaw.com
                                    !"
       Yes exactly. No power, you’ve proved that to yourself today with your antics.

       Don’t make me buy your house and evict you from it.

       You’ve really pushed me too far this time, and I don’t see you as broken anymore. You’re ruined & because you’ve been so abusive to
       the Pentony’s and tried to pull a “dad & Joan” humiliation attempt on me, you’re dead to us

       Jenna Elise
       (215) 868-7150

           On Jun 9, 2020, at 18:47, A. Jordan Rushie <jrushie@rushielaw.com> wrote:

           ​Yes it is. Like it or not. We just haven't processed the paperwork. Courts are closed.

           Post whatever you want, but don't cry when I sue you.

           No power.

           Cheers!

           Sincerely,

           A. Jordan Rushie


             On Jun 9, 2020, at 9:40 PM, Jenna Elise <janey.jawn@gmail.com> wrote:

             ​That’s not true, you stupidly forwarded me the emails begging for your trust to get you out of foreclosure, and I looked up your
              payment status today

             The condition is that you go to, and complete rehab & then we’ll pay your mortgage & chef boyardee aspirations

             Need me to screencap those for your Facebook post, or do you have them?

             Try me

             Jenna Elise
             (215) 868-7150

                  On Jun 9, 2020, at 18:28, A. Jordan Rushie <jrushie@rushielaw.com> wrote:

               ​Paid up. $66k referral fee. Be hapoy to sue you for defamation. Try me.

               Sincerely,

               A. Jordan Rushie


                     On Jun 9, 2020, at 9:21 PM, Jenna Elise <janey.jawn@gmail.com> wrote:

                  ​Want me to start a gofundme?

                  <image0.png>
                  <image1.png>


                  Jenna Elise
                  (215) 868-7150
